                                                                           Ea~tern District of Kentucky
                                                                                  F~f1,,r:S~
                        UNITED STATES DISTRICT COURT                             MAR O5 2019
                        EASTERN DISTRICT OF KENTUCKY
                                                                                    1\T   ASHLAND
                        NORTHERN DIVISION at ASHLAND                               ROBERT R. CARR
                                                                             r:1.ERK U.S DISTRICT Cf)U!iT

    MICHAEL DALE SMITH,                         )
                                                )
          Petitioner,                           )          Civil No. 0: 19-22-HRW
                                                )
    V.                                          )
                                                )
    J.C. STREEV AL, Warden,                     )      MEMORANDUM OPINION
                                                )          AND ORDER
          Respondent.                           )

                                    *** *** *** ***
         Federal inmate Michael Dale Smith has filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. 1 [D. E. No. 1] This matter is before the

Court to conduct the initial screening of the petition pursuant to 28 U.S.C. § 2243.

Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011).

The Court affords Smith's petition a liberal construction because he is not

represented by an attorney. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Franklin v.

Rose, 765 F .2d 82, 84-85 (6th Cir. 1985).

         In December 2008, Smith and five other men were charged with two dozen

criminal counts for their role in a scheme to defraud investors in oil and gas leases.

Following exhaustive pre- and post-trial proceedings and a four-week jury trial,


1
  Smith did not pay the $5.00 filing fee required by 28 U.S.C. § 1914 or file a motion to proceed
informa pauperis. Smith must pay the required fee within twenty-one (21) days.
Smith was found guilty on numerous counts and was sentenced in July 2011 to 120

months imprisonment. United States v. Smith, No. 08-CR-31-JMH-1 (E.D. Ky.

2008). The Sixth Circuit affirmed Smith's convictions and sentences on direct appeal

in an extensive opinion. United States v. Smith, 749 F. 3d 465 (6th Cir. 2014).

      Smith then filed several prose post-trial motions, including a motion to vacate

his conviction filed pursuant to 28 U.S.C. § 2255. Through these motions, he

challenged the validity of the indictment returned against him, contending amongst

other things that the government did not present a "True Bill" to the grand jury. The

trial court held that this claim was factually and legally baseless, also noting that it

was procedurally defaulted because Smith failed to assert it on direct appeal. United

States v. Smith, No. 3: 15-CV-7407-JMH-HAI, 2016 WL 11214429 (E.D. Ky. June

22, 2016), report and recommendation adopted, 2017 WL 2766099 (E.D. Ky. June

26, 2017). The Sixth Circuit declined to grant a certificate of appealability, holding

that no reasonable jurist could dispute that conclusion. Smith v. United States, No.

17-5798 (6th Cir. Nov. 29, 2017). In April 2018, the Sixth Circuit also declined

Smith's request for permission to file a second or successive § 2255 motion to re-

assert his challenge to the allegedly defective indictment. In re: Smith, No 17-6475

(6th Cir. Apr. 25, 2018). Smith renewed this claim in correspondence to another

judge of this Court in October 2018. United States v. Smith, No. 08-CR-31-JMH-1

(E.D. Ky. 2008) [D. E. No. 989 therein].
                                           2
      In his § 2241 petition, Smith repeats his argument that he was "falsely

convicted and imprisoned" because the grand jury declined to indict him and did not

return a true bill. He also alleges that the jury foreperson went to high school with

the prosecutor. Smith seeks release from incarceration and damages for false

imprisonment and chronic lung disease. [D. E. No. 1 at Page ID #4-5, 8]

      The Court does not reach the merits of these arguments because Smith's

claims are not of the kind that may be pursued in a petition filed pursuant to 28

U.S.C. § 2241. A federal prisoner must present a challenge to the legality of his

federal conviction or sentence by filing a motion for post-conviction relief under 28

U.S.C. § 2255 in the court that convicted and sentenced him. Capaldi v. Pontesso,

135 F.3d 1122, 1123 (6th Cir. 2003). A habeas corpus petition pursuant to 28 U.S.C.

§ 2241 may generally not be used for this purpose because it does not function as an

additional or alternative remedy to the one available under § 2255. Hernandez v.

Lamanna, 16 F. App'x 317,320 (6th Cir. 2001).

      Smith's claims are claims of ordinary trial error that cannot be pursued under

§ 2241 because the remedies afforded by direct appeal and a motion under § 2255

are not "inadequate and ineffective" to assert them. Perez-Ortiz, 2018 WL 5734583,

at *2 (6th Cir. July 6, 2018) (noting that relief under§ 2241 is unavailable where

"the grounds for relief raised in the petition were merely reassertions of issues that

Perez-Ortiz had already unsuccessfully raised in his § 2255 motion or were claims
                                          3
of trial error that should have been raised on direct appeal or in his§ 2255 motion.");

Vassell v. Perez, 53 F. App'x 348 (6th Cir. 2002); Jameson v. Samuels, 555 F. App'x

743, 746 (10th Cir. 2014); Donnell v. DeChristoforo, 416 U.S. 637 (1974).

      Accordingly, IT IS ORDERED as follows:

      1.     Michael Dale Smith's petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [D. E. No. 1] is DENIED.

      2.     This action is DISMISSED and STRICKEN from the Court's docket.

      T h i ~ of March, 2019.




                                                   Signed By:
                                                   Henry R. Wilhoit. Jr.
                                                   United States District Judge




                                           4
